[DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT            FILED
                     ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                           JUNE 3, 2008
                            No. 07-11855
                                                         THOMAS K. KAHN
                        Non-Argument Calendar
                                                             CLERK
                      ________________________

               D. C. Docket No. 05-01235-CV-T-26-MAP

YASSER A. IBRAHIM,

                                                   Plaintiff-Appellant,

                                 versus

HILLSBOROUGH COUNTY,
d.b.a. Hartline, et al.,

                                                    Defendant,

HILLSBOROUGH AREA REGIONAL
TRANSIT AUTHORITY,
a.k.a. Hart, d.b.a. Hartline,
DONNA LOY,
TROY CHAMPAGNE,

                                             Defendants-Appellees.
                      _______________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                             (June 3, 2008)
Before DUBINA, CARNES and BARKETT, Circuit Judges.


PER CURIAM:

      Appellant Yasser A. Ibrahim appeals the district court’s grant of summary

judgment to the Hillsborough Area Regional Transit Authority (“HART”) as to his

claims of discriminatory failure to promote, based on his religion and national

origin, and retaliatory failure to promote and discharge, brought pursuant to Title

VII of the Civil Rights Act of 1964. After applying for and not receiving three

promotions, Ibrahim filed a charge with the Equal Employment Opportunity

Commission (“EEOC”). Ibrahim then applied for another promotion, which he did

not receive. Subsequently, HART fired Ibrahim after an incident in which he

yelled at his supervisors after they questioned him about his work. Ibrahim filed

another EEOC charge, alleging that HART refused the final promotion and fired

him in retaliation for filing the initial EEOC charge.

      Appealing pro se, Ibrahim argues that he was more qualified than the

comparators who were promoted, and HART hires individuals based on their race

and religion, not based on their qualifications. He contends that he was not

terminated for misconduct, but rather, for complaining to management regarding

their discrimination and mismanagement. He asserts that the confrontation leading

to his discharge was a “setup.”

                                           2
      We review “de novo a district court’s grant of summary judgment, applying

the same legal standards as the district court.” Chapman v. AI Transp., 229 F.3d

1012, 1023 (11th Cir. 2000) (en banc). The moving party is entitled to summary

judgment if the pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any, show “that there is no genuine issue as

to any material fact and that the movant is entitled to judgment as a matter of law.”

Fed.R.Civ.P. 56(c). If the non-moving party bears the ultimate burden of proof

regarding the claim at issue in the motion, that party, in response to the motion,

must go beyond the pleadings and establish, through competent evidence, that

there truly is a genuine, material issue to be tried. Celotex Corp. v. Catrett,

477 U.S. 317, 324-25, 106 S. Ct. 2548, 2553, 91 L. Ed. 2d 265 (1986).

      A plaintiff may establish his case under Title VII through circumstantial

evidence, using the burden-shifting framework established by the Supreme Court

in McDonnell Douglas Corp v. Green, 411 U.S. 792, 93 S. Ct. 1817, 36 L. Ed. 2d

668 (1973). See EEOC v. Joe’s Stone Crabs, Inc., 296 F.3d 1265, 1272-73 (11th

Cir. 2002). Under this framework, the plaintiff first must establish a prima facie

case of discrimination, which creates a rebuttable presumption of discrimination.

Id. at 1272. Once a plaintiff has made a prima facie showing of discrimination, the

burden shifts to the employer to offer a legitimate, non-discriminatory reason for



                                            3
the employment action. Texas Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248,

254-55, 101 S. Ct. 1089, 1094-95, 67 L. Ed. 2d 207 (1981). If the defendant

articulates a legitimate, non-discriminatory reason, the plaintiff must come forward

with evidence sufficient to permit a reasonable factfinder to conclude that the

reasons given by the employer were pretextual. Holifield v. Reno, 115 F.3d 1555,

1565 (11th Cir. 1997).

      Because Ibrahim did not present any evidence indicating that HART’s

legitimate, non-retaliatory reasons for not promoting him and for firing him were a

pretext for discrimination, we conclude that the district court did not err in granting

summary judgment to HART.

      AFFIRMED.




                                           4